Citation Nr: 0118022	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  99-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut which found that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
of entitlement to service connection for a back disorder. 

The Board notes that the veteran, in his application for 
pension received January 1967, also requested service 
connection for a dental condition.  As this claim has yet to 
be addressed, it is referred to the RO for proper 
adjudication.


FINDINGS OF FACT

1. The RO, in a decision dated July 1967, denied the 
veteran's claim of entitlement to service connection for a 
back disorder.  This was a final disallowance of that 
claim.

2. Evidence received since the July 1967 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
claim of service connection for a back disorder.


CONCLUSIONS OF LAW

1. A July 1967 RO decision which denied service connection 
for a back disorder is a final decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).

2. Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a back disorder is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §  
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. § 3.303(c), 4.9. 4.127 (1999); Beno v. Principi, 3 
Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

In a July 1967 decision, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.  This 
decision was based on the fact that the veteran's back 
disability was considered to have pre-existed service, in the 
nature of a constitutional abnormality, and there was no 
evidence of permanent aggravation by virtue of military 
service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2000); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, 9 Vet. App. at 273, was 
not altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated June 1967.  Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The newly submitted evidence includes outpatient treatment 
reports and a letter from Dr. M.J.H., M.D., an orthopedist 
who had seen the veteran many times for his back condition.  
In that letter, dated January 1998, the doctor indicates that 
the veteran has a diagnosis of a Grade II spondylolisthesis 
at L5-S1.  The examiner noted that this is a condition which 
can either be congenital or may develop during early 
adolescence.  The doctor indicated that it was his opinion 
that it was likely that the pain and disability that the 
veteran suffered while in service was probably related to his 
pre-existing spondylolisthesis.  The doctor further indicated 
that this was, in all likelihood, aggravated by the strenuous 
work that was required of the veteran at that time.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claims of entitlement to 
service connection for a back disorder.  In particular, the 
statement submitted from the veteran's doctor is considered 
significant and credible, particularly on the issue of 
whether the veteran's back condition was aggravated by 
service.  Justus v. Principi, 3 Vet. App. 510 (1992).


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is reopened; to this extent only, the veteran's 
claim is granted.


REMAND

As the claim of entitlement to service connection for a back 
disorder is now reopened, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), inter alia, eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7 (APPROPRIATIONS SUBSECTIONS & 
PARAGRAPHS), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
veteran's claim for a benefit under a law administered by the 
Secretary.  VCAA, § 3(a) (to be codified at 38 U.S.C.               
§ 5103A).  More specifically, the new legislation requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty; and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See VCAA at § 3 (to be codified at 38 U.S.C. 
§ 5103A).

In this context, while the Board acknowledges the January 
1998 medical opinion provided by Dr. M.J.H., it appears that 
this opinion was not based on a review of the veteran's 
claims file, to include the service medical records.  Mindful 
of its duty to assist the veteran, the Board is of the 
opinion that further development is necessary in this case.  
To this end, a VA examination should be accomplished in order 
to shed light on the etiology of the veteran's back disorder, 
and the question of whether that the disorder preexisted 
service, was incidental to service, or was aggravated by 
service.  

Accordingly, this matter is remanded to the RO for the 
following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who have treated the veteran 
for his back condition since service.  
After securing any necessary 
release(s), the RO should obtain any 
such records not already associated 
with the claims file.  If the search 
for any requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
orthopedic examination to determine 
the severity and etiology of his back 
disorder, if diagnosed.  All tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand must be made available to, 
and be reviewed by, the examiner.  The 
examiner is asked to provide an 
opinion as to: (i) whether any back 
disorder diagnosed, to include 
spondylolisthesis at L5-S1, existed 
prior to service, or whether the back 
disorder was coincident to service; 
(ii) if a back disorder is found to 
have existed prior to service, whether 
that disorder increased in severity 
during service, and; (iii) if the 
disorder increased in severity during 
service, whether such increase was due 
to the natural progression of the 
disorder, or was attributable to any 
incident of service.  In offering this 
assessment, the examiner should 
specifically comment on the January 
1998 statement prepared by Dr. M.J.H., 
as well as the veteran's documented 
and reported history and his service 
medical records.  The examiner must 
set forth a complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in legible 
reports.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's reopened claim of service 
connection for a back disorder on a de 
novo basis.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to accomplish additional development and adjudication and 
to ensure that all due process requirements are met; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, by he may submit 
additional evidence and argument on the matter (or matters) 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

